Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions/Species

This application is a 371 of PCT/CA2019/050557, filed on 04/29/2019.   
Claims 1-20 are currently pending and under consideration in the instant application.
Claims 1-15, and 20, link(s) inventions I and II.  The restriction requirement of the linked inventions is subject to the nonallowance of the linking claim(s), claims 1-15 and 20. Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104. Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

I.	Claim(s) 16, 17 and 18, drawn to a genetically engineered microorganism of any microalga host cell for producing olivetolic acid.
II.	Claim(s) 19, drawn to a genetically engineered microorganism of any cyanobacterium host cell for producing olivetolic acid.
2.	The inventions listed as Groups I - II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: A genetically engineered microorganism of microalga host cell for producing olivetol of Group I, and a genetically engineered microorganism of cyanobacterium host cell for producing olivetol of Group II, are each unrelated and chemically distinct entities. The only shared technical feature of these groups is that they all relate to a gene encoding polypeptide of olivetolic acid cyclase expressed in a microorganism for producing olivetolate or olivetolic acid. However, this shared technical feature is not a “special technical feature” as defined by PCT Rule 13.2 as it does not define a contribution over the art. Gagne et al. (Identification of olivetolic acid cyclase from Cannabis sativa reveals a unique catalytic route to plant polyketides. PNAS 109, 12811-12816, 2012, see IDS) teach a gene encoding olivetolic acid cyclase (OAC) and expression of said olivetolic acid cyclase polypeptide in a host cell and producing olivetolic acid (OA), an intermediate in the cannabinoid biosynthetic pathway, wherein said olivetolic acid (OA) could be reduced to olivetol as claimed in claim 20. Gagne et al. also teach expression of a gene encoding tetraketide synthase (TKS) from cannabis requires the presence of olivetolic acid cyclase (OAC), a polyketide cyclase enzyme, and further teach expression of said OAC and TKS in yeast and in vivo synthesis of OA.   Furthermore, Taura et al. .	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, from 9-5 PM.

Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant enzymes & Protein Crystallography)
Office Rm. REM 5A49 & Mailbox- REM 3C70
US Patent and Trademark Office
Ph. 571-272-8137 and Fax 571-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656